Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-12-00576-CV

                      TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                   Appellant

                                              v.

                                     Timothy DICKEN,
                                         Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-10924
                        Honorable Antonia Arteaga, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED and judgment is RENDERED denying the petition to expunge the records and files
pertaining to the felony possession of a controlled substance offense and arrest. Costs of this
appeal are taxed against Appellee Timothy Dicken.

       SIGNED October 2, 2013.


                                               _____________________________
                                               Patricia O. Alvarez, Justice